UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4587
RONNIE LEE JEFFERSON,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Western District of Virginia, at Roanoke.
              Samuel G. Wilson, Chief District Judge.
                          (CR-97-107)

                  Submitted: November 20, 2002

                      Decided: January 31, 2003

    Before NIEMEYER, LUTTIG, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Paul G. Beers, GLENN, FELDMANN, DARBY & GOODLATTE,
Roanoke, Virginia, for Appellant. John L. Brownlee, United States
Attorney, Thomas Linn Eckert, Assistant United States Attorney,
Roanoke, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. JEFFERSON
                               OPINION

PER CURIAM:

   Ronnie Lee Jefferson pled guilty to unauthorized use of a credit
card, in violation of 18 U.S.C.A. § 1029 (West 2000 & Supp. 2002),
and was sentenced to fifteen months’ imprisonment, followed by a
three-year supervised release term. Jefferson’s probation officer
alleged Jefferson failed to pay restitution, failed to report to the proba-
tion officer, and failed to maintain regular employment while on
supervised release. Jefferson did not appear for the revocation hear-
ing, and the probation officer additionally alleged Jefferson violated
his supervised release by committing another federal, state, or local
crime due to his failure to appear. The district court revoked Jeffer-
son’s supervised release and imposed a twenty-four month term of
imprisonment.

   On appeal of the supervised release revocation, Jefferson argues
the district court abused its discretion in finding he committed a
Grade B violation because the Government did not prove he know-
ingly failed to appear. A defendant acts knowingly "when he knows
that the result is practically certain to follow from his conduct." See
United States v. Carr, 303 F.3d 539, 546 (4th Cir. 2002) (citation
omitted), petition for cert. filed, ___ U.S.L.W. ___ (U.S. Nov. 22,
2002) (No. 02-7687). We conclude the district court did not abuse its
discretion and affirm. See United States v. Davis, 53 F.3d 638, 642-
43 (4th Cir. 1995). We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.

                                                             AFFIRMED